393 F.2d 100
Fred Douglas DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 21945.
United states Court of Appeals Ninth Circuit.
April 16, 1968, Rehearing Denied July 8, 1968.

Fred Douglas Davis, in pro. per.
Edwin L. Miller, Jr., U.S. Atty., Shelby R. Gott, Asst. U.S. Atty., San Diego, Cal., for appellee.
Before BARNES and ELY, Circuit Judges, and SMITH,1 District Judge.
PER CURIAM:


1
This is an appeal from an order of the United States District Court for the Southern District of California, denying, after first holding an evidentiary hearing, appellant's petition for vacation of his sentence pursuant to 28 U.S.C. 2255.


2
The essence of appellant's claim is that he was defrauded of his right to appeal by the actions of his trial counsel.  The district court, after a hearing, made extensive findings, and among other matters, found appellant was vigorously represented by able and competent trial counsel of his own choice; that certain witnesses were not called because of trial strategy known to and discussed between appellant and his attorney; that appellant was advised by his counsel of his right to appeal, and knowingly waived that right; that he had had a fair trial, and a fair hearing on his 2255 motion, when he was represented by able and competent counsel.


3
Affirmed.



1
 Hon.  Russell E. Smith, United States District